362 S.W.2d 421 (1962)
Eliezar GUERRA, Appellant,
v.
Candelaria A. GUERRA, Appellee.
No. 11002.
Court of Civil Appeals of Texas, Austin.
November 14, 1962.
David Longoria, Austin, for appellant.
Polk Shelton, Austin, for appellee.
RICHARDS, Justice.
This is an appeal from the judgment of the 126th District Court of Travis County granting a divorce on the grounds of cruel treatment to Candelaria A. Guerra, appellee, from Eliezar Guerra, appellant, and partitioning the community personal property by awarding the household furniture and effects and one 1955 Chevrolet automobile to appellee as her separate property and one 1952 Chevrolet automobile to appellant as his separate property, from which judgment this appeal has been perfected.
Appellant's sole point of error is that the Trial Court committed error in dividing the community property unevenly when in the judgment of the Court it did not mention any facts or evidence on which such findings *422 were predicated. No findings of fact were requested by appellant.
In divorce actions the Trial Court is vested with wide discretion in the disposition of the community property and its judgment may be corrected on appeal only where an abuse of discretion appears from a manifestly unjust or unfair disposition of the property. Hedtke v. Hedtke, 112 Tex. 404, 248 S.W. 21, 23. No statement of facts accompanies the record before this Court and without a statement of facts we cannot determine questions based upon the sufficiency of the evidence. Barreda v. Barreda, Tex.Civ.App., 216 S.W.2d 1009; Power v. Power, Tex.Civ.App., 35 S.W.2d 448; 3 Tex.Jr.2d "Appeal and Error, Civil" Sec. 452.
Appellant's point of error is overruled and the judgment of the Trial Court is affirmed.